


ESCROW AGREEMENT

ESCROW AGREEMENT, dated November 21, 2005, between CAMOFI Master LDC (“CAM”),
Amerex Companies, Inc. (“AMEREX”) and Katten Muchin Rosenman LLP (the “Escrow
Agent”).

WHEREAS, CAM proposes to extend certain financial accommodations (the
“Accommodation”) to AMEREX in the amount of approximately $3,700,000 and CAM and
AMEREX have agreed upon the general terms and conditions of the Accommodation
and anticipated closing the Accommodation by November 21, 2005 (the “Closing”).

NOW, THEREFORE, CAM and AMEREX agree as follows:

1.

On the date hereof, CAM has transferred to an Escrow Account maintained by the
Escrow Agent the sum of $3,700,000 (the “Escrow Fund”).   The Escrow Fund shall
be maintained in cash in an interest bearing account of the Escrow Agent and
disbursed by the Escrow Agent only in accordance with the provisions of this
Agreement.  A payment of any portion of the Escrow Fund to CAM or AMEREX shall
include any interest accrued thereunder on the amount of such payment.

2.

Upon delivery to Escrow Agent of a written notice in the form attached hereto
(the “Escrow Notice”) signed by CAM and AMEREX, the Escrow Agent shall deliver
the entire Escrow Fund in accordance with the payment instructions contained
therein.

3.

If CAM and AMEREX fail to deliver an Escrow Notice with respect to the Escrow
Fund to the Escrow Agent within a year of the date hereof, the entire amount of
the Escrow Fund, including all interest accrued thereon, shall be transferred to
CAM in accordance with payment instructions delivered by CAM at that time.

4.

The Escrow Agent may act or refrain from acting in respect of any matter arising
in connection with the administration of the Escrow Fund, shall have no duties
or obligations other than as stated herein and shall be protected in acting upon
any notice, certificate or other communication, not only as to the due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained, which it shall in good
faith reasonably believe to be valid and to have been signed or presented by a
proper person or persons.  The Escrow Agent shall have no liability or
responsibility hereunder for any act or omission to act except for its own gross
negligence or willful misconduct.  The Escrow Agent shall not be bound by any
notice, or demand with respect thereto, or any waiver, modification, amendment,
termination or rescission of this Agreement unless in writing delivered to the
Escrow Agent, and, if the duties of the Escrow Agent are affected, unless it
shall have given its prior written consent thereto.  The Escrow Agent may, at
any time, upon notice to CAM and AMEREX, for any reason whatsoever, either (a)
hold the Escrow Fund until otherwise directed by a written instrument signed by
CAM and AMEREX or (b) deposit the Escrow Fund in any court of competent
jurisdiction pending the final determination of any dispute between the parties
hereto.

5.

Nothing contained herein shall prevent the Escrow Agent from acting as counsel
to CAM, its affiliated companies or any of their respective directors, officers,
equity holders or employees in any dispute with AMEREX or any third party which
may arise relating to the provisions of the Agreement, the provisions hereof or
those of any other agreement, document or instrument delivered in connection
therewith or herewith.

6.

All reasonable costs and expenses incurred by the Escrow Agent in performing its
services under this Agreement shall be paid by AMEREX.

7.

The Escrow Agent’s duties and responsibilities shall be limited to those
expressly set forth in this Agreement, and the Escrow Agent shall not be subject
to, nor obliged to recognize, any agreement between, or direction or instruction
of, CAM and AMEREX, or any of their respective directors, officers, equity
holders or employees, unless reference thereto is made herein; provided,
however, that with the Escrow Agent’s written consent, this Agreement may be
amended at any time or times by an instrument in writing signed by the Escrow
Agent, CAM and AMEREX.

8.

If any property subject hereto is at any time attached, garnished or levied upon
under any court order, or in case the payment, assignment, transfer, conveyance
or delivery of any such property shall be stayed or enjoined by any court order,
or in case any order, writ, judgment or decree shall be made or entered by any
court affecting such property, or any part thereof, then in any of such events,
the Escrow Agent is authorized to rely upon and comply with any such order,
writ, judgment or decree, and if it complies with any such order, writ, judgment
or decree, it shall not be liable to CAM or AMEREX, their respective affiliates
or to any other person, firm or corporation by reason of such compliance, even
though such order, writ, judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.

9.

The Escrow Agent may resign at any time upon ten (10) business days’ prior
written notice to CAM and AMEREX.  In the case of the Escrow Agent’s
resignation, the Escrow Agent’s only duty shall be to deliver all remaining
deposits in the Escrow Fund to a successor escrow agent acceptable to CAM, which
acceptance shall be evidenced by the written and signed order of CAM.  If no
such order is received by the Escrow Agent within five (5) days after giving
such notice, the Escrow Agent is unconditionally and irrevocably authorized and
empowered, in its discretion, to appoint a successor escrow agent, which shall
be a nationally recognized bank or financial institution of its choosing, and to
send any and all items deposited and maintained hereunder to such successor
escrow agent.

10.

All notices or other communications required or permitted hereunder shall be in
writing and shall be deemed given or delivered (i) when delivered personally or
by private courier, (ii) when actually delivered by registered United States
mail, return receipt requested or, (iii) when sent by telecopy if confirmed as
received that day by the receiving party (provided that the original of such
notice or communication is sent that day by a means specified in clause (i) or
(ii)), addresses and telecopy numbers provided for in the draft transaction
documents relating to the Accommodation or at such other address (or addresses)
as any of the parties may furnish in writing to the other parties.  For all
purposes hereof (a) any notice mailed by the Escrow Agent shall be effective at
the time it is deposited by the Escrow Agent in the United States mail, whether
or not it is actually received, and (b) any notice mailed to the Escrow Agent
shall not be effective until actually received by the Escrow Agent.

11.

CAM and AMEREX, jointly and severally, agree to indemnify and hold the Escrow
Agent harmless from any and all loss, damage, claims, liabilities, judgments and
other costs and expenses of every kind and nature which may be incurred by the
Escrow Agent by reason of its acceptance of, and its performance under, this
Agreement, including, without limitation, attorneys’ fees either paid to
retained attorneys or amounts representing the fair value of legal services
rendered to itself for liabilities incurred (the “Losses”), except to the extent
the Losses arise from the gross negligence or willful misconduct of the Escrow
Agent.

12.

The Escrow Agent shall be automatically released from all responsibility and
liability under this Agreement upon the Escrow Agent’s delivery or deposit of
the entire amount of the Escrow Fund in accordance with the provisions of this
Agreement.

13.

This Escrow Agreement constitutes the entire understanding among the parties as
to the subject matter hereof and no waiver or modification of the terms hereof
shall be valid unless in writing signed by CAM, AMEREX and the Escrow Agent and
only to the extent therein set forth.

14.

This Escrow Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

15.

This Escrow Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, successors
and permitted assigns.

16.

This Escrow Agreement may be executed in one or more counterparts, each of which
shall be deemed an original.

17.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the day and year first above written.




CAMOFI MASTER LDC

KATTEN MUCHIN ROSENMAN LLP










By: _____________________________

By:______________________________

Name:

Name:

Title:

Title:










AMEREX COMPANIES, INC.










By:_____________________________


Name:




Title:




­


84085834_1





ESCROW NOTICE







________________, 200__










Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York  10022-2585







You are hereby directed to transfer the Escrow Fund (as such term is defined in
the Escrow Agreement attached thereto) to the following account:







Very truly yours,

CAMOFI MASTER LDC


By:__________________________

Name:

Title:




AMEREX COMPANIES, INC.




By:___________________________

Name:

Title:




­


84085834_1


